 

Exhibit 10(v)

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

                 This Amendment No. 2 to Asset Purchase Agreement dated as of
December 30, 2004 (“Amendment No. 2”) between Bausch & Lomb Incorporated, a New
York corporation with its principal place of business at One Bausch & Lomb
Place, Rochester, NY 14604-2701 (“Buyer”) and Pharmos Corporation, a Nevada
corporation with its principal place of business at 99 Wood Avenue South, Suite
311, Iselin, NJ 08830 (“Seller”).

                 WHEREAS, Buyer and Seller entered into the Asset Purchase
Agreement dated as of October 9, 2001, as amended by Amendment No. 1 to Asset
Purchase Agreement dated as of December 28, 2001 (collectively the “Asset
Purchase Agreement”); and

                 WHEREAS, Buyer and Seller desire to amend the Asset Purchase
Agreement to provide the final amount of the First Contingent Payment and the
final LE-T R&D Costs (each as defined in the Asset Purchase Agreement).

                 NOW, THEREFORE, in consideration of the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

                 1. Defined Terms. Unless otherwise indicated, capitalized terms
used herein shall have the meanings ascribed to them in the Asset Purchase
Agreement.

                 2. Amendment of Asset Purchase Agreement. The parties hereby
agree that the Asset Purchase Agreement shall be amended to provide that:

 

(i) Pursuant to Section 2.7.1 of the Asset Purchase Agreement, the First
Contingent Payment shall equal Twelve Million One Hundred Sixty Thousand Dollars
($12,160,000);   (ii) Pursuant to Section 6.7.2 of the Asset Purchase
Agreement, Buyer has provided Seller with the final accounting of the LE-T R&D
Costs owed by Seller in the amount of One Million Five Hundred Thirty Two
Thousand Five Hundred Twenty Eight Dollars ($1,532,528), which amount shall be
credited to Buyer against the First Contingent Payment at the time the First
Contingent Payment is paid; and   (iii) Seller and Buyer agree that at the
payment date, Buyer will remit the sum of $1,337,600 to Dr. Nicholas Boder,
which represents 11% of the Section 2.7.1 of the Asset Purchase Agreement First
Contingent Payment. Seller will secure the Acknowledgement and Receipt (Exhibit
1) from Dr. Bodor and transmit it to Buyer prior to Buyer releasing any funds.

 

                 3. Other Asset Purchase Agreement Provisions. Except as
otherwise expressly provided in this Amendment No. 2, the provisions of the
Asset Purchase Agreement remain in full force and effect.

 




--------------------------------------------------------------------------------



                 4. Other Actions Necessary. At the reasonable request of one of
the parties hereto, the other party shall execute any other documents or take
any other reasonable actions necessary to effectuate this Amendment No. 2.

                 5. Binding Effect. This Amendment No. 2 shall inure to the
benefit of and shall be binding upon the parties and their respective successors
and assigns.

                 6. Amendments, Changes and Modifications. This Amendment No. 2
may not be amended, changed, modified, altered or terminated without the prior
written consent of all of the parties hereto.

                 7. Applicable Law. This Amendment No. 2 shall be governed
exclusively by the applicable laws of the State of New York without regard to
its conflict of laws principles.

                 8. Execution of Counterparts. This Amendment No. 2 may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

                 IN WITNESS WHEREOF, the parties have executed this Amendment
No. 2 to Asset Purchase Agreement as of the day and year first above written.

 

  BAUSCH & LOMB INCORPORATED                   By: /s/ Stephen C.McCluski    
Name: Stephen C. Mc Cluski     Title: Sr. VP & CFO       PHARMOS CORPORATION    
              By: /s/ James A. Meer     Name: James A. Meer     Title:Vice
President, CFO, Secretary &
Treasurer




2

--------------------------------------------------------------------------------



Exhibit 1 to Amendment No. 2 Asset Purchase Agreement

Pharmos Corporation

January 13, 2005

Dr. Nicholas Bodor
10101 Collins Avenue #4A
Bal Harbour, Fl 33154

Re: License Agreement 10/9/2001 among Dr. Bodor, Pharmos Corp and Bausch and
Lomb

Dear Dr. Bodor:

Bausch and Lomb is preparing to make its First Contingent payment under its
agreement with Pharmos Corporation. This triggers a payment to you under Section
2c of the above referenced License Agreement in the amount of $1,337,000, which
is 11% of the First Contingent payment of $12,160,000.

Please acknowledge receipt of payment from Bausch and Lomb on behalf of Pharmos
Corporation and the amount due under the referenced agreement.

In addition, please sign and return the copy of this letter in the enclosed
envelope to acknowledge receipt of this letter.

Thank you,
Very truly yours,

James A. Meer
Vice President CFO, Secretary and Treasurer
Pharmos Corporation

Enclosure

      _________________________   __________________ Nicholas Bodor   Date      




--------------------------------------------------------------------------------